DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/4/2022 has been entered. Claims 2 has been canceled. Claims 1 and 
3-8 remain for examination. 

Allowable Subject Matter
Claims 1 and 3-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment filed on 7/4/2022 has incorporated the allowable subject matter of claim 2 into independent claim 1 and thus is considered persuasive. Claims 7-8 have previously allowed. Accordingly, the prior art fails to disclose:
i. an anti-counterfeiting image code embedded in a decorative pattern of a ceramic tile as recited in claim 1, wherein the decorative pattern or part of the decorative pattern is made into the anti-counterfeiting image code that can be identified, and the anti-counterfeiting image code is input into a terminal recognition software application, and wherein image codes of new ceramic tiles are continuously added to a database of the terminal recognition software application to continuously update the database, and disused image codes are cleared from the database.

Ii. an anti-counterfeiting method of embedding an anti-counterfeiting image code in a decorative pattern of a ceramic tile as recited in claim 7, wherein the method comprises steps of: 
(1) embedding an image code into the decorative pattern of the ceramic tile such that the image code is integrated into the decorative pattern of the ceramic tile; the image code comprises a hidden function and hidden information and can be decoded; 
(2) inputting the decorative pattern on a surface of the ceramic tile into an image code generating software to generate the image code that can be decoded, editing a ceramic tile parameter and ceramic tile information in the image code generating software; 
(3) packing the image code and inputting it into a terminal recognition software application; 
(4) downloading the terminal recognition software application at a mobile terminal; and 
(5) opening an application to initiate a code scanner, aiming for the ceramic tile that a user wishes to know to capture a completed image or a pre-taught partial feature image; 
a decoding software automatically makes a comparison with an image in a database to decode; 
after an image is decoded, the decoding software automatically jumps to a page to retrieve various process parameters and information of the ceramic tile for a consumer's reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2887